NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



ERIN ZOLNER and KEITH                  )
ZOLNER,                                )
                                       )
             Appellants,               )
                                       )
v.                                     )    Case No. 2D18-2117
                                       )
DEUTSCHE BANK NATIONAL                 )
TRUST COMPANY, as trustee              )
for AMERICAN HOME                      )
MORTGAGE ASSETS TRUST                  )
2007-2 MORTGAGE-BACKED                 )
PASS-THROUGH CERTIFICATES,             )
SERIES 2007-2; US FUNDING              )
GROUP, LLC; and MORTGAGE               )
ELECTRONIC REGISTRATION                )
SYSTEMS, INC.,                         )
                                       )
             Appellees.                )
                                       )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P.
Mercurio, Judge.

Jacqulyn Mack-Majka of Mack Law
Firm Chartered, Englewood, for
Appellants.

Daniel S. Hurtes and Nicole R. Topper of
Blank Rome LLP, Fort Lauderdale, for
Appellee Deutsche Bank National Trust
Company.
No appearance for remaining
Appellees.


PER CURIAM.

            Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                  -2-